                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

SHAWN BOLDEN,                               )
                                            )
                                            )
                     Plaintiff,             )
                                            )
              v.                            )    CIVIL ACTION NO. 5:20-cv-391 (MTT)
                                            )
ALL CARE HOME HEALTH, LLC,                  )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                         ORDER

       Plaintiff Shawn Bolden and Defendant All Care Home Health, LLC jointly move

for the Court to approve their settlement. Doc. 19.

       In Lynn’s Food Stores, Inc. v. United States, the Eleventh Circuit explained:

       Other than a section 216(c) payment supervised by the Department of
       Labor, there is only one context in which compromises of FLSA back wage
       or liquidated damage claims may be allowed: a stipulated judgment entered
       by a court which has determined that a settlement proposed by an employer
       and employees, in a suit brought by the employees under the FLSA, is a
       fair and reasonable resolution of a bona fide dispute over FLSA provisions.

679 F.2d 1350, 1355 (11th Cir. 1982); see also Nall v. Mal-Motels, Inc., 723 F.3d 1304,

1307-08 (11th Cir. 2013). In addition to scrutinizing the parties’ proposed settlement for

fairness, the FLSA “requires judicial review of the reasonableness of counsel’s legal

fees to assure both that counsel is compensated adequately and that no conflict of

interest taints the amount the wronged employee recovers under a settlement

agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009). As another court

explained, reviewing a FLSA settlement for fairness requires that
        the parties requesting review of an FLSA compromise must provide enough
        information for the court to examine the bona fides of the dispute. The
        parties' motion (or presentation at a hearing) must describe the nature of
        the dispute (for example, a disagreement over coverage, exemption, or
        computation of hours worked or rate of pay) resolved by the compromise.
        Parties wishing to compromise a coverage or exemption issue must
        describe the employer's business and the type of work performed by the
        employee. The employer should articulate the reasons for disputing the
        employee's right to a minimum wage or overtime, and the employee must
        articulate the reasons justifying his entitlement to the disputed wages. If the
        parties dispute the computation of wages owed, the parties must provide
        each party's estimate of the number of hours worked and the applicable
        wage. In any circumstance, the district court must ensure the bona fides of
        the dispute; implementation of the FLSA is frustrated if an employer can
        extract a disproportionate discount on FLSA wages in exchange for an
        attenuated defense to payment.

Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241–42 (M.D. Fla. 2010). Here, the

amended complaint describes specific hours and rates. Doc. 4-1. However, the parties

have not informed the Court of the nature of potential defenses1, and the Court has no

information regarding the reasonableness of attorney’s fees and expenses—not even

the ubiquitous affidavit attesting to the reasonableness of attorney’s fees. See Silva,

307 F. App’x 349, 351 (11th Cir. 2009). Without that information, the Court cannot

discharge its duty of determining whether the settlement agreement “is a fair and

reasonable resolution of a bona fide dispute over FLSA provisions.” Lynn’s Food

Stores, 679 F.2d 1350, 1355 (11th Cir. 1982). The parties, therefore, are ORDERED to

supplement their motion with sufficient information for the Court to assess the fairness

of the settlement and the reasonableness of the allowance for attorney’s fees.

        SO ORDERED, this 23rd day of June, 2021.

                                                         S/ Marc T. Treadwell
                                                         MARC T. TREADWELL, CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT

1The motion refers to “evidence that Plaintiff was subject to certain exemptions under the FLSA,” but the
Court does not know what those exemptions are. Doc. 19 at 3.


                                                   -2-
